Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00257-CR

                                    Robert Lane MARSH,
                                          Appellant

                                             v.
                                            The
                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR0761
                        Honorable Lori I. Valenzuela, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, our opinion and judgment of May 1,
2013, is WITHDRAWN, and this appeal is DISMISSED.

       SIGNED November 12, 2014


                                                _________________________________
                                                Sandee Bryan Marion, Justice